869 F.2d 1491
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Todd MINES, Plaintiff-Appellant,v.UNITED STATES PAROLE COMMISSION, Defendant.
No. 88-1385.
United States Court of Appeals, Sixth Circuit.
Feb. 13, 1989.

Before MILBURN and BOGGS, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
Todd Mines, a pro se federal prisoner, appeals the district court's order dismissing his Bivens-type action.  The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon consideration, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Following a parole hearing and subsequent appeal to the National Appeals Board, Mines, a District of Columbia Code offender housed at the Federal Correctional Institute at Milan, Michigan, sued the U.S. Parole Commission pursuant to Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971).  He claimed his constitutional rights were infringed when the Commission improperly subjected him to federal parole guidelines rather than the criteria contained in the District of Columbia guidelines.  The district court sua sponte dismissed his suit.


3
On appeal, plaintiff reasserts the same claim.


4
Upon consideration, we conclude that plaintiff's claim regarding the parole guidelines, while facially meritorious, see Walker v. Luther, 830 F.2d 1208 (2d Cir.1987);  Johnson v. Williford, 821 F.2d 1279 (7th Cir.1987), was nonetheless properly dismissed.  Because plaintiff can adequately vindicate his constitutional rights under the well-recognized, statutorily created remedy of 28 U.S.C. Sec. 2241, we find it unnecessary to imply a Bivens-action in the present case.   See Schweiker v. Chilicky, 108 S.Ct. 2460, 2467-68 (1988).


5
Accordingly, the order of the district court is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.